Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-8, 11-12, 14-19, are pending.
Claims 8, 11-12, 14, are non-elected.
Claims 6, 9-10, 13, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no conclusive evidence TR2 in the claims is not the same as in claim 1 or 2.  Under the US patent practice duplicates or substantial duplicate claims cannot be in the same application.
The claims require reading the specification (figure 2) into the invention contrary to several precedent decisions by the US courts and official practice.  Applicant must read the XRPD in figure 2 and add such to the claims.  
Figure 2, is subject to more than one interpretation. Different artisans reading the figure would obtain different results. By deleting claims 15-19 the rejection would be overcome.


Response
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. Applicant contends many patents are issued with claims including composition comprising a crystal. The contention is not a valid argument for patentability. Patentability of every application is performed on individual basis. The Office is not in the business of perpetuating its error. Applicant contends claims 1-2, 5, are amended to obviate the rejection.  The amendment fails to put the claims in condition for allowance.
Applicant should note that DSC or XRPD pattern is inherent property of the crystal. Inherent property is not a limitation of a product or compound under the US patent practice.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
In composition claims 5, 7, the crystal and dihydrate by applicant and those by Yu et al., are expected to acquire the same thermodynamically stable form at their lowest energy level, particularly in aqueous composition. This is also true for powder or solid compositions but at a much slower rate.  It is well-known in the art under the first principle of chemical thermodynamics that a compound always acquires the most thermodynamically stable form (high school or college freshman chemistry textbooks) and under the second principle the transformation is spontaneous. There is no evidence in the specification that this is not true for Rivoceranib mesylate polymorphs.  Therefore, the composition claims are not allowable.
Response to 103 Rejection
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. Applicant contends while Yu et al teach Rivoceranib mesylate polymorph and dihydrate, the prior art did not disclose how to use 13C NMR and its spectrum to differentiate RT2. Guillory teaches recrystallization of compounds, but not recrystallization of Rivoceranib .
Applicant argues against the references individually. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole. Each element of the claims is disclosed by the combined prior arts, inherent therein or well-known in the art.
Moreover, the instant crystal and process of making thereof, are obvious from the prior arts under the decision in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007). As held in KSR  “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, applicant performed traditional and convectional recrystallization procedure: dissolving form A in a solvent or solvents and waited for form RT2 to precipitate (specification, [0066], page 8). Such is not beyond the ordinary skill of a pharmaceutical chemist. Guillory teaches recrystallization.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         

March 10, 2022